         CASE 0:20-cv-02189-WMW-LIB Doc. 49 Filed 10/21/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Patrick Berry, Henrietta Brown,                 Civil File No. 20-cv-02189 WMW/KMM
Nadine Little, Dennis Barrow, Virginia Roy,
Joel Westvig, Emmett Williams, on behalf of
themselves and a class of similarly-situated
individuals; and ZACAH,
                                                DECLARATION OF JASON
              Plaintiffs,                       OHOTTO IN OPPOSITION TO
                                                MOTION FOR A TEMPORARY
                                                RESTRAINING ORDER
v.

Hennepin County; Hennepin County Sheriff
David Hutchinson, in his individual and official
Capacity; City of Minneapolis; Minneapolis Mayor
Jacob Frey, in his individual and official capacity;
Minneapolis Chief of Police Medaria Arradondo,
in his individual and official capacity; Superintendent
Al Bangoura, in his individual and official capacity;
Park Police Chief at the Minneapolis Park and
Recreation Board Jason Ohotto, in his individual and official capacity;
Police Officers John Does; and Police Officers
Jane Does,
               Defendants.

Your Declarant, Jason Ohotto, states and affirms as follows:

     1. I am employed by the Minneapolis Park and Recreation Board (MPRB) as the

Director of Park Safety and Security. I am commonly referred to as the Chief of the

Minneapolis Park Police and serve as the chief law enforcement officer for the MPRB. I

am a licensed Minnesota peace officer and I supervise approximately 32 sworn law-

enforcement officers and 19 non-sworn park patrol agents.
         CASE 0:20-cv-02189-WMW-LIB Doc. 49 Filed 10/21/20 Page 2 of 9




   2. I have been a Park police officer since 1998. In that capacity, I have had extensive

education, training, and professional development.

   3. Park police officers and park patrol agents are responsible for emergency

response, the prevention of crime, and enforcement of state and local laws and MPRB

ordinances across the nearly 7,000 acres of land in and adjacent to the City of

Minneapolis that are owned and operated by the MPRB. In addition, the Park Police

patrol 54 miles of parkways in and adjacent to the City of Minneapolis.

   4. Minneapolis parks have over 20 million user visits to the park system on an annual

basis.

   5. One of our duties as park police officers is to enforce MPRB ordinances and rules.

MPRB ordinances and rules prohibit overnight camping or activity in MPRB parks.

However, this changed when Governor Tim Walz issued executive orders to prohibit the

removals of homeless encampments except in certain cases.

   6. On June 12, 2020, shortly after scores of unsheltered people were evicted from the

Midtown Sheridan Hotel, Sanctuary Movement Activists brought large numbers of

unsheltered people to Powderhorn Park and established an encampment. At the direction

of Superintendent Bangoura, Park Police officers were dispatched to issue notice that

overnight camping/activity was not permitted by ordinance or rule.

   7. Upon issuing notice at Powderhorn Park, I was contacted by a member of the

Minnesota Interagency Council on Homelessness and informed the notice was in

violation of executive order. I referred the call to Superintendent Bangoura, who

rescinded the notice.

                                             2
        CASE 0:20-cv-02189-WMW-LIB Doc. 49 Filed 10/21/20 Page 3 of 9




   8. The Powderhorn encampment quickly grew and, at one point, contained more than

500 tents and 300 occupants. Conditions quickly deteriorated and violence escalated.

   9. Subsequently, Governor Walz’s office changed their interpretation and allowed

the local units of government the discretion to remove encampments when encampment

size, health or safety of the persons in the encampment or the community was threatened,

or when adequate alternative housing was available in the community.



   10. In my position as Park Police Chief, I am in regular communication with

Superintendent Al Bangoura. Since May of this year, I have also been in frequent contact

with a working group of people from Hennepin County and the City of Minneapolis who

are experts in dealing with unsheltered people and homelessness. I have also closely

monitored the 911 calls, crime reports, and other concerns expressed by residents and

MPRB employees about the public safety and health conditions resulting from

encampments in the MPRB parks. At one time this summer, there were over forty (40)

encampments throughout the MPRB park system.



   11. Violent crime in the park system, especially rapes (y-t-d up 91%) and aggravated

assaults (y-t-d up 200%), have increased dramatically due to encampments.



   12. Throughout the evaluation of every encampment located within parks, I, along

with other MPRB staff, have been in close communication with Hennepin County Social

Services. Through these communications, outreach efforts at encampments are


                                            3
        CASE 0:20-cv-02189-WMW-LIB Doc. 49 Filed 10/21/20 Page 4 of 9




coordinated. In the case of every disbandment, Hennepin County social service workers

have been involved and on site.

   13. At the direction of MPRB Superintendent Al Bangoura, over the last three months,

park police officers under my supervision have undertaken to disband certain

encampments within parks. These removals were only undertaken when there was an

actual and demonstrated threat to the public safety or health of camp residents or the

neighbors and neighborhoods of the park because of the encampment. These actions were

only undertaken after Superintendent Bangoura gave explicit direction after he was

satisfied that public health and safety were endangered and that adequate housing for

homeless persons existed in the community. Further, I have been involved in extensive

consultation with MPRB, Hennepin County, and City of Minneapolis employees to

ensure that I and my officers and employees are adhering to Park Board Resolution 2020-

267 and Governor Walz’s executive orders related to homeless encampments.

   14. In the case of the Powderhorn East encampment, Park Police personnel provided

72 hours of advance notice to encampment occupant prior to disbandment. Noticing took

place on July 17, 2020 and disbandment took place on July 20, 2020. In the time between

noticing and disbandment, social service outreach and transportation was provided.

Alternative shelter and encampments were available.

   15. In the case of Powderhorn West encampment, to the best of my knowledge, the

MPRB Community Outreach Department provided notice on July 31, 2020. Disbandment

took place on August 14, 2020. In the time between noticing and disbandment, social



                                             4
        CASE 0:20-cv-02189-WMW-LIB Doc. 49 Filed 10/21/20 Page 5 of 9




service outreach and transportation was provided. Alternative shelter and encampments

were available.

   16. In the case of Peavey Park encampment, Park Police personnel provided notice on

August 10, 2020. On August 12, 2020, a Park Police officer and maintenance staff were

confronted by hostile encampment “defenders” and chased from the park. On September

24, 2020, the encampment was disbanded. Between noticing and disbandment, social

service outreach and transportation was provided. Most outreach efforts were thwarted by

hostile encampment “defenders” who prevent access to unsheltered people. Alternative

shelter and encampments were available.

   17. In the case of the Kenwood Park encampment, Park Police personnel provided 24-

hour notice on August 11, 2020. On August 12, 2020, the encampment was disbanded.

During disbandment, a social service worker was on scene to assist any encampment

occupant with shelter options or transportation. Alternative shelter and encampments

were available.

   18. In the cases of Loring Park and Matthews Park, The MPRB Community Outreach

Team provided notice to encampment occupants. In both cases, the encampments

disbanded with little police intervention.

   19. To the best of my knowledge, the MPRB through its Community Outreach

Departmentor its precursor gave least 24 hours’ notice prior to the removal of any person

from other encampments. Notice was given by written notice to persons camping in the

parks. Notice was also given to any person who was assisting persons in the encampment.

Generally, much more than 24 hours’ notice was given if it was deemed that an

                                             5
         CASE 0:20-cv-02189-WMW-LIB Doc. 49 Filed 10/21/20 Page 6 of 9




encampment was a threat to the public health and safety or if it was in violation of Park

Board Resolution 2020-267.

   20. Park police officers have not been involved directly in the vacation of

encampments where persons and or permit holders have voluntarily left a site. Examples

of these voluntary camp closures include Bryn Mawr, Lake Harriet, Brackett, and Logan

parks.

   21. After Superintendent Bangoura has directed that individuals be removed from a

park, park police officers were on site to ensure the safety of maintenance and sanitation

staff and ensure that the camp is removed. We would establish a zone around each

encampment by placing police tape around the perimeter of a camp site. We provided

persons with at least one hour to gather up their belongings. If people needed more time,

they were provided additional time. In most cases, transportation, including trailers for

possessions, were provided by the MPRB or its partners to those individuals having to

leave. Housing and homeless specialists were on site, including social service providers.

   22. The actual removal of abandoned property and refuse after vacation of a camp was

performed by non-sworn employees of the MPRB or by contractors thereof. Assistant

Superintendent Jeremy Barrick is the supervisor of those employees and he or his staff

oversaw the efforts of those employees to clean up abandoned property and refuse left at

a vacated encampment site.

   23. The MPRB also employs Community Outreach personnel under the supervision of

Director Cordell Wiseman. These individuals worked in the parks and were regularly at

the encampments throughout the last five months talking to people camped in the parks

                                             6
        CASE 0:20-cv-02189-WMW-LIB Doc. 49 Filed 10/21/20 Page 7 of 9




and those who advocate for those who are camped in the parks. These Community

Outreach employees are the persons who often provided notice to campers and what they

had to do to remain in the park or to leave the park. Park police officers only came to the

parks to act as a means to ensure that MPRB resolutions and ordinances were being

enforced and to be of assistance to employees if necessary.

   24. I have reviewed the complaint in the above referenced action and find that there

are many in accuracies. Specifically they are:

          a. #14: The Powderhorn West encampment was noticed on July 31, 2020 and

              was followed by daily outreach efforts. Disbandment took place on August

              14, 2020.

          b. #19: The Logan Park encampment was not disbanded. The encampment,

              which was permitted by the MPRB, disbanded voluntarily on/about

              October 14, 2020.

          c. #26: No vans were parked in Peavey Park (no parking lot).

          d. #28: The timing described is impossible. The Peavey incident took place on

              8/12. Powderhorn West was disbanded on 8/14.

          e. #31: The person described was arrested for trespassing (crossing a police

              line).

          f. #32: No “peacefully protesting” people were sprayed with chemical

              irritants. As officers attempted to leave the operation, they were pursued

              and chased by aggressive protesters. These protesters physically blocked



                                             7
CASE 0:20-cv-02189-WMW-LIB Doc. 49 Filed 10/21/20 Page 8 of 9




    officers, prevented movement, and beat on squad cars. Officers used

    chemical on violent people who obstructed the movement of officers.

 g. #44: The Peavey operation began at 0613 hours.

 h. #45: There was a light rain that dissipated throughout the operation.

 i. #47: The Hennepin County Sheriff’s office was not involved in

    disbandment operations; they were not within the encampment perimeter.

    They were there to assist with transportation of prisoners and provide force

    protection.

 j. #64: Brackett Park encampment disbanded voluntarily on its own requested

    timeline.

 k. #73: Brackett Park encampment disbanded voluntarily on its own requested

    timeline.

 l. #88: The Logan Park reference does not make sense.

 m. #103: Powderhorn East was noticeson 7/17/2020 and disbanded on 7/20/22.

    There was daily outreach between notice and disbandment.

 n. #105: No chemical irritant was used during the Powderhorn East operation.

 o. #166: In each case, there was sufficient shelter space reported by Hennepin

    County Social Services. In addition, the MPRB was provided expansive

    alternate encampment spaces.




                                   8
        CASE 0:20-cv-02189-WMW-LIB Doc. 49 Filed 10/21/20 Page 9 of 9




      25.    I declare under penalty of perjury that the foregoing is true and correct to

the best of my knowledge. Executed pursuant to 28 U.S.C. § 1746 on today’s date,

October 21, 2020.

                                                 s/Jason Ohotto




                                            9
